ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
SSI Technology, Inc.                          )      ASBCA No. 60088
                                              )
Under Contract No. W56HZV-12-C-0058           )

APPEARANCE FOR THE APPELLANT:                        Bret S. Wacker, Esq.
                                                      Clark Hill PLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Julie A. Glascott, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       Appellant appealed from a 24 April 2015 contracting officer's letter which
purported to be a final decision, and the Board docketed the appeal as ASBCA
No. 60088. By letter dated 10 August 2015, appellant informed the Board that the
contracting officer's 24 April 2015 decision had been rescinded, and appellant requested
to withdraw its appeal. The government does not object to appellant's request.
Accordingly, this appeal is dismissed without prejudice.

       Dated: 25 August 2015


                                              ~~                        /
                                                  MARK N. STEMPLE
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60088, Appeal of SSI Technology,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals